DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 and 05/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
The requirement of restriction and/or election is withdrawn as the argument is persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee”, US 2020/0137290).

Regarding claim 1, Lee discloses an apparatus comprising: 
at least one processor (120); and 
a memory (113) coupled to the at least one processor, the memory having instructions that, when executed by the at least processor, perform operations as: 
a generating unit configured to generate a plurality of pieces of RAW data for respective exposure times from RAW data obtained from a sensor that can perform shooting at an exposure time that is different for each pixel (Lee: see figs. 1, 4 and pars. [0061], [0097]-[0099], in which an image sensor 111configured to generate a plurality of pieces of RAW data for respective exposure times from RAW data from a sensor that can perform shooting at an exposure time that is different for each pixel); and 
an encoding unit configured to encode the generated plurality of pieces of RAW data (Lee: see fig. 4 and par. [0097]-[0099], noted that a control circuit 112/a compression module 211 configured to encode the generated plurality of pieces of RAW data).

Regarding claim 2, Lee discloses the apparatus according to claim 1, wherein the generating unit generates RAW data in a Bayer arrangement structure for each exposure time (Lee: see par. [0129], wherein an image sensor 111 generates RAW data in a Bayer arrangement structure for each exposure time).

Regarding claim 3, Lee discloses the apparatus according to claim 1, wherein the exposure time that is different for each pixel is constituted by two types, namely a first exposure time and a second exposure time that is longer than the first exposure time (Lee: see pars. [0098]-[0099], in which the exposure time that is different for each pixel is constituted by two types, namely a second exposure time and a first exposure time that is longer than the second exposure time).

Regarding claim 25, Lee discloses an apparatus comprising: 
sensor that can control the exposure time for each pixel (see pars. [0080], [0098]-[0099], wherein a sensor 111 that can control the exposure time for each pixel); and 
an encoding apparatus comprising: 
at least one processor; and 
a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least processor, perform operations as: 
a generating unit configured to generate a plurality of pieces of RAW data for respective exposure times from RAW data obtained from a sensor that can perform shooting at an exposure time that is different for each pixel; and 
an encoding unit configured to encode the generated plurality of pieces of RAW data (see the analysis of claim 1).

Regarding claims 26-27, claims 26-27 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable storage medium storing a program is found in par. [0062] of Lee.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2020/0137290).

Regarding claim 10, Lee discloses the apparatus according to claim 1, except for performing operation as a control unit configured to control the exposure time for each pixel of the sensor, wherein the generating unit generates the plurality of pieces of RAW data if the exposure time for each pixel changes, and generates one piece of RAW data if the exposure time for each pixel does not change.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the exposure time for each pixel of the sensor, wherein the generating unit generates the plurality of pieces of RAW data if the exposure time for each pixel changes, and generates one piece of RAW data if the exposure time for each pixel does not change since it was known in the art that reducing operations when the exposure time does not change.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2020/0137290) in view of Kaizu (US 2015/0029358).

Regarding claim 4, Lee discloses the apparatus according to claim 3, 
the encoding unit encodes the RAW data corresponding to the first exposure time and the RAW data corresponding to the second exposure time (Lee: see pars. [0097]-[0099], wherein the control circuit 112/the compression module 211 encodes the RAW data corresponding to the first exposure time and the RAW data corresponding to the second exposure time).
Lee does not explicitly disclose the generating unit generates two pieces of RAW data corresponding to the first exposure time and two pieces of RAW data corresponding to the second exposure time.
However, Kaizu teaches that the generating unit generates two pieces of RAW data corresponding to the first exposure time and two pieces of RAW data corresponding to the second exposure time (Kaizu: see pars. [0379], [0521], in which each value of pixel values in short exposure time is generated, and each value of pixel values in long exposure time is generated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kaizu with the system/method of primary reference to include that that the generating unit generates two pieces of RAW data corresponding to the first exposure time and two pieces of RAW data corresponding to the second exposure time.
One would have been motivated to obtain the RAW data of each pixel corresponding to different exposure times.  

Regarding claim 5, Lee discloses the apparatus according to claim 3, 
the encoding unit encodes the one piece of RAW data corresponding to the first exposure time and the one piece of RAW data corresponding to the second exposure time (Lee: see pars. [0097]-[0099], wherein the control circuit 112/the compression module 211 encodes the RAW data corresponding to the first exposure time and the RAW data corresponding to the second exposure time).
Lee does not explicitly disclose that the generating unit generates one piece of RAW data corresponding to the first exposure time by adding a plurality of pieces of pixel data of the first exposure time, and generates one piece of RAW data corresponding to the second exposure time by adding a plurality of pieces of pixel data of the second exposure time.
On the other hand, Kaizu teaches that the generating unit generates one piece of RAW data corresponding to the first exposure time by adding a plurality of pieces of pixel data of the first exposure time, and generates one piece of RAW data corresponding to the second exposure time by adding a plurality of pieces of pixel data of the second exposure time (Kaizu: see pars. [0379 and [0521], in which one piece of RAW data corresponding to short exposure time by adding a plurality of pieces of pixel data of the short exposure time in two rows and generate one piece o RAW data corresponding to the long exposure time by adding the plurality of pieces of pixel data of the long exposure time in two rows).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kaizu with the system/method of primary reference to include that the generating unit generates one piece of RAW data corresponding to the first exposure time by adding a plurality of pieces of pixel data 
One would have been motivated to enable output processing at a high frame rate (Kaizu: see pars. [0379] and [0521]).

Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 2020/0137290) in view of Kaizu (US 2015/0029358) and further in view of Shahri (US 2020/0068151).

Regarding claim 6, Lee in the combination with Kaizu discloses the apparatus according to claim 5, wherein the generating unit generates the one piece of RAW data corresponding to the first exposure time and the one piece of RAW data corresponding to the second exposure time (see the analysis of claim 5).
Lee in the combination with Kaizu does not explicitly teach RAW data is obtained by calculating addition averages of a plurality of pieces of pixel data.
However, Shahri teaches RAW data is obtained by calculating addition averages of a plurality of pieces of pixel data (Shahri: see par. [0064], in which the signal of pixels is averaging).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shahri with the system/method of primary reference to that RAW data is obtained by calculating addition averages of a plurality of pieces of pixel data.
One would have been motivated to reduce the noise (Shahri: see par. [0064]).

Regarding claim 9, Lee discloses the apparatus according to claim 1.
Lee does not disclose that the generating unit generates the plurality of pieces of RAW data by calculating addition of signals of pixels of a same exposure time and a same color that are present in the vicinity.
On the other hand, Kaizu teaches that the generating unit generates the plurality of pieces of RAW data by calculating addition of signals of pixels of a same exposure time and a same color that are present in the vicinity (Kaizu: see par. [0379], wherein the plurality of pieces of RAW data is generated by adding signals of pixels a same exposure time and a same color in two lines, the same operation is applied for other two lines, therefore the plurality of pieces of RAW data are obtained).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kaizu with the system/method of primary reference to include that the generating unit generates the plurality of pieces of RAW data by calculating addition of signals of pixels of a same exposure time and a same color that are present in the vicinity.
One would have been motivated to enable output processing at a high frame rate (Kaizu: see par. [0379]).
Lee in the combination with Kaizu does not explicitly disclose calculating average of signal of pixels.
However, Shahri teaches calculating average of signal of pixels (Shahri: see par. [0064], in which the signal of pixels is averaging).

One would have been motivated to reduce the noise (Shahri: see par. [0064]).

Regarding claim 11, Lee in the combination with Kaizu and Shahri discloses the apparatus according to claim 10, wherein the generating unit generates, if the exposure time for each pixel does not change, one piece of RAW data by calculating average values of image data of pixels of a same color that are present in the vicinity (see the analysis of claims 10 and 9).

Allowable Subject Matter
Claims 7-8 and 12-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697